Name: 88/324/EEC: Commission Decision of 17 May 1988 establishing the amendments to be made in respect of potatoes, to the measures taken by Denmark to protect itself against the introduction of Corynebacterium sepedonicum (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-06-14

 Avis juridique important|31988D032488/324/EEC: Commission Decision of 17 May 1988 establishing the amendments to be made in respect of potatoes, to the measures taken by Denmark to protect itself against the introduction of Corynebacterium sepedonicum (Only the Danish text is authentic) Official Journal L 147 , 14/06/1988 P. 0084 - 0085*****COMMISSION DECISION of 17 May 1988 establishing the amendments to be made in respect of potatoes, to the measures taken by Denmark to protect itself against the introduction of Corynebacterium sepedonicum (Only the Danish text is authentic) (88/324/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/665/EEC of 24 June 1980 on combating Corynebacterium sepedonicum (1), in particular Article 9 (2) thereof, Having regard to the communication made by Denmark on 15 November 1985, Whereas Denmark has implemented a programme to eradicate Corynebacterium sepedonicum, the agent causing bacterial ring rot in potatoes and known to occur in Denmark; Whereas Denmark adopted, within the framework of this programme, on 28 September 1984, the 'Landbrugsministeriets bekendtgorelse nr. 499 om laeggekartofler' (Ministry of Agriculture Order No 499 concerning seed potatoes) as replaced on 11 December 1987 by the 'Landbrugsministeriets bekendtgorelse nr. 795 om laeggekartofler' (Ministry of Agriculture Order No 795 concerning seed potatoes), on 29 August 1985, the 'Landbrugsministeriets bekendtgorelse ne. 395 om konsumkartofler' (Ministry of Agriculture Order No 395 concerning potatoes for consumption), and, on 11 December 1987, the 'Landbrugsministeriets bekendtgorelse nr. 820 om indforsel ug udforsel af planter m.m.' (Ministry of Agriculture Order No 820 on imports and exports of plants etc.) which supplemented the relevant provisions of the previous Orders; Whereas these provisions mainly lay down that potatoes imported into Denmark, other than those imported for consumption between 15 April and 30 June of the year of production, are required: - to be derived in direct line from propagating material which has its origin in disease-free potato meristems, and - not to have been in contact during production, harvesting, storage, grading or transport with tubers of other origins; Whereas pursuant to these Orders, potatoes from other Member States may no longer be imported into Denmark, unless they meet the aforementioned requirements; Whereas Denmark has justified these measures by the need to ensure that the effectiveness of its eradication programme is not jeopardized by possible reinfections of its own potato production through contacts with potatoes of uncertain origin as regards their health standard; Whereas by Commission Decisions 86/250/EEC (2) and 86/318/EEC (3) Denmark was required to amend the Orders of 28 September 1984 and 29 August 1985; Whereas, in these Decisions, it was established that it was prudent to allow Denmark, to require for a limited period, certain additional safeguards, since technical examination which is necessary for the assessment of the justification given by Denmark was not completed at that time; Whereas, in particular, there was insufficient information to assess whether seed potatoes originating in parts of the Community where Corynebacterium sepedonicum is not known to occur, and which have been officially certified under Council Directive 66/403/EEC (4), as last amended by Directive 87/374/EEC (5), may present a potential risk for the effectiveness of the Danish eradication programme; Whereas it is still not possible to fully assess that risk as well as that presented by potatoes for consumption; Whereas Denmark should therefore be allowed to require certain safeguards for a further period, in respect of both seed potatoes and potatoes for consumption; Whereas, however, it was already established that the requirement of disease-free potato meristems is too specific and therefore too limited with regard to the legitimate objective of preventing the intorduction or spread of Corynebacterium sepedonicum in Denmark; Whereas Denmark should accept appropriate alternatives, where they provide for equivalent guarantees; Whereas the additional safeguards shall be reconsidered at the expiry of the aforementioned limited period, with a view to establishing uniform standards and rules against the introduction or spread of Corynebacterium sepedonicum, applicable to all Member States; Whereas this Decision is without prejudice to any further action which might be decided as a result of the continuing technical examination of the Danish measures; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Denmark shall amend the Landbrugsministeriet bekendtgorelse nr. 395 om konsumkartofler of 29 August 1985, the Landbrugsministeriets bekendtgorelse nr. 795 om laeggekartofler of 11 December 1987, and the Landbrugsministeriets bekendtgorelse nr. 820 om indforsel og udforsel af planter m.m. of 11 December 1987 in such a way that the requirements that imported potatoes have been directly derived from propagating material which has its origin in disease-free potato meristems are broadened to enable: - seed potatoes to be introduced from other Member States also if the lot concerned has been derived in direct line from other propagating material found free of potato ring rot in tests carried out either officially or under official control according to appropriate methods, - either on the plants of the initial clonal selection, - or on representative samples of the basic seed potatoes or earlier propagations, potatoes for consumption to be introduced from other Member States also if they have been produced from such seed potatoes. 2. The requirement referred to in paragraph 1 shall expire on 30 June 1989. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 17 May 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 180, 14. 7. 1980, p. 30. (2) OJ No L 165, 21. 6. 1986, p. 36. (3) OJ No L 200, 23. 7. 1986, p. 34. (4) OJ No 125, 11. 7. 1966, p. 2320/66. (5) OJ No L 197, 18. 7. 1987, p. 36.